NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                              Submitted September 7, 2016* 
                               Decided September 19, 2016 
                                              
                                         Before 
 
                        DIANE P. WOOD, Chief Judge 
                         
                        RICHARD A. POSNER, Circuit Judge 
                         
                        FRANK H. EASTERBROOK, Circuit Judge
 
No. 16‐2853 
 
MARK ALAN LANE,                                   Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for Southern District of Indiana, 
                                                  Evansville Division. 
      v.                                           
                                                  No. 3:16‐cv‐00045‐JMS‐MPB 
DAN MURRIE,                                        
      Defendant‐Appellee.                         Jane E. Magnus‐Stinson, 
                                                  Judge. 
                                               

                                        O R D E R 

       Mark Lane, who is serving a 30‐year prison sentence for federal drug crimes, 
brought this action under 42 U.S.C. § 1983 against Dan Murrie, a state prosecutor. Lane 
contends that Murrie violated due process by failing to return property seized during a 
search of his home nearly 15 years ago, in 2001. According to Lane, the state failed to 
return to him items not subject to forfeiture, even after the federal and state forfeiture 
proceedings ended in 2003. The district court dismissed Lane’s complaint at screening, 

                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the appeal is frivolous. See FED. R. APP. P. 34(a)(2)(A). 
No. 16‐2853                                                                              Page 2 
 
see 28 U.S.C. § 1915A. It reasoned that Murrie is entitled to prosecutorial immunity, that 
Lane’s complaint was untimely by roughly 13 years, and that the claim was precluded 
anyway because Lane had brought and lost the same claim in state court.   
         
        The district court correctly concluded that Lane’s suit is time‐barred by more 
than a decade. Lane had two years from the time his claim accrued to file his § 1983 
claim, see IND. CODE § 34‐11‐2‐4; Devbrow v. Kalu, 705 F.3d 765, 767–68 (7th Cir. 2013). 
Accrual occurs when a plaintiff knows or should know of the alleged injury and 
possibility for relief. See Wallace v. Kato, 549 U.S. 384, 388 (2007); Devbrow, 705 F.3d at 
767; Behavioral Inst. of Ind., LLC v. Hobart City of Common Council, 406 F.3d 926, 929 (7th 
Cir. 2005). For Lane, his claim accrued in 2003 when, he tells us, he knew that the state 
court had dismissed its forfeiture proceedings (the federal forfeiture action already 
having ended) but did not return his allegedly withheld property.   
         
        Lane couldn’t have been surprised by this ground for dismissal. An Indiana state 
court dismissed the same claim as untimely in 2014. Under 28 U.S.C. § 1738, that 
dismissal precludes relitigation of Lane’s claim about the allegedly withheld property 
as well as any contention about the issue of the claim’s untimeliness. See Starzenski v. 
City of Elkhart, 87 F.3d 872, 876–78 (7th Cir. 1996) (applying Indiana law of claim and 
issue preclusion to bar relitigation of already adjudicated claims and issues concerning 
plaintiff’s property). The district court thus properly dismissed this case. 
         
        Lane is directed to show cause, within 14 days, why he should not be fined $500 
as sanction for filing a frivolous appeal, the nonpayment of which will result in an order 
barring him from filing further suits within the circuit. See In re City of Chicago, 500 F.3d 
582, 585–86 (7th Cir. 2007); Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995). 
         
                                                                                   AFFIRMED.